In our opinion filed August 1, 1939, we reversed the judgment below on authority of Brown v. Dewell, 123 Fla. 785,167 So. 687. On rehearing, it is urged that said judgment of reversal was erroneous because the facts in this case do not bring it within the rule in Brown v. Dewell, supra.
In Brown v. Dewell, the application was to require production at the trial of testimony taken before the grand jury; the application was seasonably made and the record sought was one made in orderly court procedure. In other words, the matter sought was a legal record made by the official *Page 867 
court reporter under direction of the court while in the case at bar, the motion would indicate that the record required to be produced was in part from the private files of the County Solicitor and in part an official one made in due course.
From the briefs in this case, much confusion has arisen as to the scope to be given the opinion of this Court in Brown v. Dewell, supra. It was never intended or suggested by that opinion that defense counsel could at their will or pleasure undertake a fishing expedition to hunt evidence ad libitum to prove his case. Neither was it intended that defense counsel should be permitted to invade the private office of the County Solicitor, State Attorney, or other prosecuting officer and gain access to the records of his office that were made for his guidance and help.
It extends only to legal or public records that have been regularly made in due course of legal procedure and as to these, the application must be seasonably made. Not only that but it must be shown that the evidence sought is material and necessary to the defendant's cause. It in no sense reaches notes or evidence taken by the prosecuting officer at his expense and by his private stenographer. These are the private property of the solicitor. Motions of this kind made after the trial has commenceed come too late and should be denied.
On second consideration of the cause in the light of the rule here announced, we have reached the conclusion that our former judgment of reversal should be receded from and the judgment below affirmed.
The reason for this change of view is that on our former consideration, we were under the impression that the application was seasonably made and that it should have been granted as to testimony taken at the preliminary hearing. *Page 868 
We now find that the application was not made until the trial was in progress.
It is so ordered.
WHITFIELD, P. J., BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING